Citation Nr: 1725922	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  05-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for a cognitive disorder, claimed as mental dysfunction and memory loss, as secondary to sleep apnea. 

4.  Entitlement to an initial rating higher than 0 percent prior to April 18, 2014, and higher than 10 percent as of April 18, 2014, for degenerative joint disease of the right and left thumbs, including whether separate 10 percent ratings are warranted for arthritis of each thumb. 

5.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the great toes, including whether separate 10 percent ratings are warranted for arthritis of each great toe.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed a career in the Air Force, with active service from November 1965 to February 1969, and from September 1971 to May 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2003, October 2012, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board remanded the claims concerning arthritis of the thumbs and toes in June 2007, April 2011, and September 2014.  

In a May 2015 decision, the Board, in relevant part, granted a 10 percent rating for arthritis of the right and left thumbs effective April 18, 2014, and a 10 percent rating for arthritis of the right and left great toes effective December 10, 2002.  In a May 2016 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's May 2015 decision to the extent it did denied higher ratings for degenerative joint disease (DJD) of the thumbs and toes, including separate 10 percent ratings for arthritis of each thumb and great toe, and to the extent it denied a rating higher than 0 percent for arthritis of the thumbs prior to April 18, 2014.  Specifically, the Court found that the Board did not adequately explain why separate 10 percent ratings for arthritis of each thumb and great toe were not warranted based on arthritic involvement of multiple minor joint groups.  The Court further found that the Board did not address favorable evidence in finding that the criteria for a 10 percent rating for arthritis of the thumbs were not satisfied prior to April 18, 2014. 

The Veteran and his spouse testified at a hearing before the undersigned in August 2005.  A transcript is of record.  

The issue of entitlement to service connection for a cognitive disorder, claimed as mental dysfunction and memory loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service connection claim for sleep apnea was last denied in a June 2007 Board decision.

2.  Additional evidence received since the June 2007 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for sleep apnea. 

3.  The Veteran's sleep apnea manifested during active service. 

4.  Prior to April 18, 2014, the Veteran's DJD of the bilateral thumbs involved the interphalangeal joints, without painful or limited motion; DJD of the first carpometacarpal joints, at the base of the thumbs, was separately compensated as limited motion of the wrists. 

5.  As of April 18, 2014, the Veteran's DJD of the bilateral thumbs has been manifested by painful motion, but with no gap between the thumb pads and the fingers when attempting to oppose the fingers; it does not involve both the interphalangeal and the metacarpophalangeal joints, and the arthritis of the first carpometacarpal joints is already compensated as limited motion of the wrists.  

6.  The Veteran's DJD of the bilateral great toes involves the first metatarsophalangeal joints, but not the interphalangeal joints, and has been manifested by painful motion throughout the pendency of this claim.  


CONCLUSIONS OF LAW

1.  The June 2007 Board decision is final with regard to the denial of service connection for sleep apnea.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been submitted to reopen the service connection claim for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for sleep apnea are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Prior to April 18, 2014, the criteria for a compensable rating for DJD of the right and left thumbs are not more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5228 (2016). 

5.  As of April 18, 2014, the criteria for a rating higher than 10 percent for DJD of the right and left thumbs are not more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5228 (2016). 

6.  The criteria for a rating higher than 10 percent for DJD of the right and left great toes are not more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Letters dated in December 2002, November 2003, June 2007, and November 2014 provided all notice required under the VCAA.  They notified the Veteran of how VA determines the degree of disability and effective date, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims, including most recently in a January 2015 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Accordingly, any delay in timing of the notice was harmless.  See id.

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private or non-VA treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Omaha, Nebraska VA Medical Center responded that it could not locate any treatment records for the Veteran from February 1960 to December 1971.  Further efforts to obtain such records would be futile given this negative response.  38 C.F.R. § 3.159(c)(2) (2014).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

With regard to the increased rating claims, adequate VA examinations were performed in May 2003, July 2004, February 2010, April 2014, and December 2014 that include review of the medical history and describe the Veteran's disabilities in sufficient detail to make an informed decision.  See Stefl, 21 Vet. App. at 123; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's degenerative joint disease of the thumbs and big toes since the December 2014 VA examination.  See 38 C.F.R. § 3.327(a).  Accordingly, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted);

Although it was noted in the VA examination reports that it would be speculative to assess additional limitation of motion based on flare-ups as the Veteran was not experiencing a flare-up at the time of the examinations, the adequacy and accuracy of the VA examination reports was not compromised.  Specifically, the criteria under DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) are moot with regard to the toes, since the maximum ratings have been assigned based on limitation of motion (a rating higher than 10 percent is not available for the toes based on limitation of motion), and the Veteran's reported flare-ups with regard to the thumbs last about half an hour and are triggered by certain movements or impacts to the hand.  He has not reported additional limitation of motion during such flare-ups.  Given their highly intermittent and short-lived nature, an examination during a flare-up is not warranted.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1 (2014). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. New and Material Evidence

Service connection for sleep apnea was last denied in a June 2007 Board decision.  That decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2016).  Since then, the Veteran submitted a February 2015 medical opinion from his private treating physician, S. Zieno, M.D., supporting a medical nexus between the Veteran's sleep apnea and his active service.  At the time of the Board's June 2007 decision, a favorable medical opinion on this issue was not of record. 

Accordingly, new and material evidence has been received to reopen the claim for sleep apnea.  See 38 C.F.R. § 3.356(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 


III. Service Connection

A. Law

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


B. Analysis

The balance of the evidence supports service connection for obstructive sleep apnea. 

VA treatment records as recent as November 2014 reflect a diagnosis of sleep apnea.  A May 2013 VA treatment record reflects that the Veteran consistently wore a CPAP device for his sleep apnea.  Accordingly, a current disability is established. 

In a February 2015 private treatment record, Dr. Zieno opined that the Veteran's service treatment records supported the conclusion that he had obstructive sleep apnea during service.  Specifically, Dr. Zieno noted that the Veteran had recurrent sinus infections and upper airway obstruction related to mononucleosis during active service.  Moreover, the service treatment records showed reports of fatigue, headaches, and memory loss during service.  Dr. Zieno noted that the Veteran's memory loss and headaches improved with sleep apnea treatment.  Dr. Zieno explained that the diagnosis of sleep apnea was not widely accepted as "a problem with the associated secondary signs and symptoms" until 1985 or later.  However, based on the Veteran's symptoms during service, Dr. Zieno concluded that it was more likely than not that the Veteran had sleep apnea during service. 

In a July 2015 VA medical opinion, the examiner opined that the Veteran's sleep apnea was less likely than not related to active service.  The examiner explained that while the Veteran had mononucleosis during service, this illness did not lead to chronic infections or obstruction.  Rather, complications of mononucleosis, including obstruction, typically resolved within days to weeks, and did not predispose the individual to chronic infections, according to the examiner.  The examiner further explained that upper respiratory symptoms are common with sinusitis and rhinitis (for which service connection has been established), but that symptoms of fatigue, headache and memory loss are not pathognomonic of sleep apnea and can be associated with many conditions.  Finally, the examiner noted that sleep apnea is diagnosed with polysomnography, and any suggestion of the diagnosis of sleep apnea prior to polysomnography is speculative at best. 

The VA examiner's opinion does not outweigh Dr. Zieno's favorable nexus opinion.  As the VA examiner stated, sleep apnea is diagnosed with polysomnography.  Moreover, Dr. Zieno noted that sleep apnea was not widely accepted as a problem until 1985 or later.  The Veteran retired from service in 1992.  Thus, the absence of a diagnosis of sleep apnea in the service treatment records does not in itself weigh against its presence during service, when no sleep study was performed and when sleep apnea was still only newly emerging as a recognized diagnosis.  Indeed, the VA examiner's opinion and Dr. Zieno's opinion suggest that it would be unlikely for sleep apnea to be diagnosed during service.  While the VA examiner explained that the Veteran's symptoms of headaches, fatigue, and memory loss were not necessarily indicative of sleep apnea, Dr. Zieno found that these symptoms, along with the Veteran's sinusitis and rhinitis symptoms and upper airway obstruction during service, supported the conclusion that the Veteran's sleep apnea did manifest during service. 

The Board finds that in light of Dr. Zieno's July 2015 opinion, and the VA examiner's statement that sleep apnea is only diagnosed with polysomnography, the evidence of record otherwise supports service connection for sleep apnea.  

Specifically, the service treatment records document the Veteran's reports of fatigue, nasal obstruction, headaches, and memory loss. 

A July 2004 VA examination report reflects that the Veteran's spouse, who was in attendance at the examination, stated she had been married to the Veteran since 1978, and that he had sleep problems since that time.  She stated that he snored, but did not report specific apneic periods.  

At the August 2005 hearing, the Veteran's spouse testified that she noticed since the early 1980's the Veteran would have problems with snoring and breathing.  She stated that he would stop breathing, and that when she poked him he would start breathing again. 

In May 1995, about three years after the Veteran's retirement from active service, in May 1992, he underwent surgery for a deviated nasal septum and hypertrophy of turbinates.  The final diagnosis was nasal airway obstruction with postnasal discharge and headaches with recurrent sinusitis.  Significantly, it was noted that the Veteran had a long history of nasal obstruction, postnasal discharge, and headaches, as well as frequent episodes of sinusitis. 

A May 1999 private treatment record treatment record reflects the earliest diagnosis of sleep apnea, which was based on a sleep study.  There is no indication that a sleep study had been performed prior to that time.  It was noted in the report that the Veteran's main complaint was awakening unrefreshed and having daytime hypersomnolence.  He was prescribed a CPAP. 

An October 2002 VA examination report reflects that the Veteran reported many years of fatigue, night sweats, and headaches, which had "dissipated" over the years after his sleep apnea was treated with a CPAP. 

A May 2003 VA examination report reflects that the Veteran's fatigue started during service after an episode of mononucleosis and persisted throughout his military career.  He reported that after his sleep apnea was treated with a CPAP, he experienced marked improvement in the fatigue and was more rested in the morning.  The examiner opined that the Veteran's fatigue had multiple causes, but that it was in part certainly due to sleep apnea. 

The Board finds that the lack of evidence of sleep disturbance in the service treatment records does not weigh against the claim.  The Veteran's main symptoms have been persistent daytime fatigue, memory loss, and headaches, and these have been attributed in part to his sleep apnea.  Moreover, they abated when his sleep apnea was treated with a CPAP, which supports a finding that they were symptoms of sleep apnea during service, as found by Dr. Zieno in his opinion.  Moreover, it is entirely plausible that the Veteran was simply unaware of sleep disturbance due to obstructive apnea as a cause of his fatigue during service.  His spouse has also stated that she noticed his sleep disturbance, snoring, and episodes where he did not breath during sleep since at least the early 1980's.  

The May 1995 VA operation report reflecting a diagnosis and surgery for a deviated nasal septum and nasal airway obstruction, and which notes a long history of nasal obstruction, postnasal discharge, and headaches, further supports a finding that such symptoms had been present since service, and which were also indicative of sleep apnea, according to Dr. Zieno's opinion.  

Accordingly, resolving reasonable doubt in favor of the claim, service connection for obstructive sleep apnea is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; see also 38 C.F.R. § 3.303(a)(d); Holton, 557 F.3d at 1366


IV. Increased Ratings

A. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned for such involvement.  Id.  As noted above, ratings based on X-ray findings of arthritis will not be combined with ratings based on limitation of motion.  Id., NOTE (1).

In application of DC 5003, "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

With any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59(2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis); but see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) (holding that section 4.59 does not provide an independent basis for a compensable rating; rather, there must be an applicable diagnostic code providing for a compensable rating for the joint involved). 

Diagnostic Code 5228 applies to limitation of motion of the thumbs.  38 C.F.R. § 4.71a.  Under DC 5228, a 0 percent rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned when there is a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5228. 

There are no diagnostic codes specific to range of motion of the toes. 


B. Evidence

An October 2002 VA treatment record reflects that the Veteran had very specific point tenderness at the base of his thumb and bilateral wrist pain.  He had no pain at rest, but any bump to the hand would cause sharp pain that radiated down his thumb or up to his elbow.  He reported having a very strong grasp.  He did not drop things or notice any weakness.  

A November 2002 VA treatment record reflects that the Veteran had chronic persistent pain in the first carpometacarpal (CMC) joints of his hands.  X-rays showed degenerative changes.  On examination, there was some restricted range of motion.  

At the May 2003 VA examination reflects that on examination, the small joints of the hands were nontender.  The Veteran could close his thumb and all of his fingers normally.  His power grip strength was normal.  He could bury his nails in the palmar creases without difficulty.  There was no other synovitis, effusion, bony deformity, or extensor, nodular, or gouty tophi.  Function was normal in both thumbs.  With regard to the feet, the Veteran reported pain in the arches, and stated that he had pain with walking if he was on hard surfaces for a long time.  There was no pain at rest.  The examiner diagnosed probable carpometacarpal joint osteoarthritis of both hands and wrists.  An addendum to this report reflects that a May 2003 X-ray showed DJD of the radiocarpal joints bilaterally.  It also showed bilateral degenerative joint disease of the first metatarsophalangeal (MTP) joints.  The examiner attributed the Veteran's wrist discomfort to the radiocarpal DJD, and the foot pain to pes planus and MTP DJD.  

A July 2004 VA examination report reflects diagnoses of DJD of the carpometacarpal joints, bilateral wrists.  An X-ray study showed DJD of the interphalangeal joints of the thumbs, which the examiner indicated was "sub-clinical."  

A July 2004 VA hand examination report authored by the same examiner states that the Veteran had no specific complaints regarding his hands, and referred to the wrist examination report discussed in the preceding paragraph for further information.  

The July 2004 VA foot examination report reflects that the Veteran's foot condition did not have adverse effects on daily activities.  There were no objective findings of painful motion, edema, instability, weakness, tenderness, or other deformity other than pes planus.  An X-ray study showed degenerative changes at the first MTP joints bilaterally, with joint space narrowing and osteophytes. 

A May 2010 VA treatment record reflects that the Veteran reported wrist and hand pain and stiffness that had been present for several months.

At the April 2014 VA hand examination, the Veteran reported having some pain at the base of the thumbs in addition to wrist pain.  He stated that the pain increased with activity and range of motion.  He demonstrated full range of motion of the thumb on examination.  Three was no evidence of painful motion of the thumbs on range of motion testing.  There was no additional loss of motion after three repetitions.  There was no gap between the thumb pad and the fingers post-test.  However, the examiner indicated that the Veteran did have functional loss or functional impairment of the thumbs which the examiner characterized as pain on movement.  Muscle strength testing of the hand grip was normal.  The Veteran did not have ankylosis of the thumbs.  X-ray findings showed mild bilateral distal interphalangeal and moderate to severe first digit interphalangeal degenerative changes, as well as moderate to severe triscaphe and radiocarpal DJD.  The overall impression was moderate to severe polyarticular DJD.  The examiner found that the Veteran's hand conditions did not affect his ability to work.  The examiner stated that an opinion could not be provided regarding additional degrees of loss of range of motion during flare-ups, as the Veteran was not experiencing a flare-up at the time of the examination.  

The April 2014 VA foot examination report reflects that the Veteran had increased pain with flexion or extension of the first MTP joints bilaterally.  He reported no specific functional limitations with regard to standing or walking.  The examiner indicated that the Veteran had a foot injury in the form of DJD of the bilateral first MTP joints, which was found to be moderate in nature.  The examiner found that pain on movement with regard to the bilateral great toes contributed to functional loss.  The examiner stated that an opinion could not be provided regarding additional degrees of loss of range of motion during flare-ups, as the Veteran was not experiencing a flare-up at the time of the examination.  It was noted that the Veteran regularly used orthotics.  X-ray findings showed DJD of the bilateral MTP joints.  The examiner found that the Veteran's foot conditions did not have an impact on his occupational functioning. 

VA examinations of the Veteran's thumbs and feet were also performed in December 2014.  The pertinent findings in these reports are identical to the findings in the April 2014 VA examination reports, except that with regard to "foot injuries," the examiner stated that the bilateral MTP DJD was mild rather than moderate in nature. 


C. Analysis

In its May 2016 memorandum decision, the Court found that the Board's May 2015 decision did not adequately explain why the DJD of each thumb and toe involved only one minor joint per digit, rather than a group of minor joints per digit.  The Court also found that the Board's reasons for concluding that the criteria for a 10 percent rating for arthritis of the thumbs are not satisfied prior to April 2014 did not account for the July 2004 VA examination report showing DJD of the interphalangeal joints of the thumbs.  As will be seen, these two issues are intertwined to some extent. 

The Board will first review the law and guidance regarding the evaluation of arthritis of minor joint groups of the upper and lower extremities, and then proceed to apply the rating criteria to the Veteran's DJD of the thumbs and great toes in light of these principles. 

As relevant to the Veteran's DJD of the thumbs and toes, 38 C.F.R. § 4.45(f) provides that when rating disability from arthritis, multiple involvement of the interphalangeal, metacarpal, and carpal joints of the upper extremities, and the interphalangeal, metatarsal, and tarsal joints of the lower extremities, are considered groups of minor joints ratable on a parity with major joints.  

The Veterans Benefits Administration (VBA) Adjudication Procedure Manual (Manual) defines a minor joint group of the upper extremities as multiple involvement of the distal interphalangeal joints (DIP), proximal interphalangeal joints (PIP), metacarpophalangeal (MCP) joints, and/or carpometacarpal (CMC) joints.  VBA Manual M21-1, III.iv.4.A.1.p.  A minor joint group of the lower extremities is defined as multiple involvement of the interphalangeal (IP) joints, metatarsophalangeal (MTP) joints, and/or transverse tarsal joints.  Id.  

The VBA Manual states that the thumb has only two phalanges, the proximal phalanx and the distal phalanx.  M21-1, III.iv.4.A.2.f.  Therefore, it has only a single joint, called the interphalangeal or IP joint.  Id.  The joints connecting the phalanges in the hands to the metacarpals are the MCP joints.  Id.

When there is X-ray evidence of arthritis affecting two or more groups of minor joints, namely the fingers of both hands or a group of minor joints in one hand in combination with another group of minor joints, a compensable rating is to be assigned under 38 C.F.R. § 4.71a, DC 5003.  VBA Manual, III.iv.4.A.2.n. 

With regard to the toes, if arthritis affects a group of minor joints of both feet and is documented by X-ray evidence, but does not result in loss of motion, then a 10 percent rating is to be assigned under DC 5003, according to the VBA Manual.  M21-1, III.iv.4.A.3.v. 


i. Thumbs

The preponderance of the evidence weighs against assignment of a 10 percent rating for either thumb prior to April 2014.  The above evidence shows that the Veteran has not had painful or limited motion of the thumbs prior to the April 2014 VA examination report.  Rather, although the Veteran had pain at the base of the thumbs, in the CMC joints, the pain actually affected the wrists.  A separate 10-percent rating may not be assigned for DJD of the first CMC joints since such a rating would violate the express provisions of DC 5003, NOTE (1), which prohibits combinations of ratings based on X-ray findings of arthritis with ratings based on limitation of motion.  38 C.F.R. § 4.71a.  It would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

The Board has considered the July 2004 VA examination report showing DJD of the interphalangeal joints of the thumbs, which was "sub-clinical" at the time.  The Board finds that this evidence does not support assignment of a separate 10 percent rating under DC 5003 for either thumb prior to April 2014, as the arthritis only affected one minor joint group, namely the interphalangeal joints of both thumbs, and did not cause painful or limited motion of the interphalangeal joints.  See 38 C.F.R. § 4.71a; Spicer v. Shinseki, 752 F.3d, 1367, 1371 (Fed. Cir. 2014) (holding that "DC 5003 requires limitation of motion in two or more interphalangeal joints to warrant a 10% rating").  As noted in the preceding paragraph, the arthritis affecting the first CMC joints of the hands is already compensated as painful motion of the wrists. 

The sole fact that DJD also affected the interphalangeal joints of the thumbs prior to April 2014 does not warrant a separate 10 percent rating under DC 5003 for arthritic involvement of two or more minor joint groups.  Apart from the already-compensated DJD of the first CMC joints of the hands, the DJD of the IP joints of the thumbs affected only one minor joint group, and therefore not two or more minor joint groups.  

In the alternative, multiple arthritic involvement of minor joint groups of the upper extremities does not warrant more than one 10 percent rating in the absence of painful or limited motion.  In this regard, although the VBA Manual is not binding on the Board, it provides persuasive guidance.  Its interpretation of the interplay of DC 5003 and § 4.45(f) as providing a single 10 percent rating when the fingers of both hands are affected by arthritis, or a group of minor joints in one hand is affected by arthritis in combination with another group of minor joints, is in keeping with the Board's own understanding of the regulations.  See VBA Manual, III.iv.4.A.2.n.

Were arthritis affecting the interphalangeal and MCP joints of each digit characterized as affecting multiple joint groups per digit such that separate 10 percent ratings were warranted for each pair of minor joint groups, this interpretation would clearly be at odds with the VBA Manual's instruction that, in the absence of painful or limited motion, only a single compensable rating is to be assigned when there is arthritic involvement of multiple fingers of both hands, or arthritic involvement of a group of minor joints in one hand in combination with another group of minor joints.  The Board agrees with this interpretation.  In the absence of painful or limited motion, one 10 percent rating is warranted when two or more minor joint groups of the upper extremities is affected by arthritis. 

Accordingly, the sole fact that there was arthritis of the interphalangeal joints of the thumbs prior to April 2014 does not support assignment of a 10 percent rating prior to that date, as the evidence shows that these joints were not affected by painful or limited motion, and not more than one minor joint group was affected.  As discussed above, the DJD of the first carpometacarpales was already compensated as painful motion of the wrists. 

As of April 18, 2014, the date of the VA examination, there is evidence of painful motion of the thumbs based on the Veteran's lay statements.  Painful motion of a joint due to arthritis equates to limited motion under DC 5003 and is entitled to at least a compensable rating.  See Lichtenfels, 1 Vet. App. at 488; see also 38 C.F.R. § 4.59.  A single 10 percent rating is thus warranted for arthritis of the thumbs with painful motion as a group of minor joints as of April 18, 2014 under DC 5003.  See 38 C.F.R. § 4.45(f); see also 38 C.F.R. § 4.71a, DC 5003 (providing, in relevant part, that a 10 percent rating is warranted for each group of minor joints affected by limitation of motion).  

Separate 10 percent ratings may not be assigned for arthritis of each thumb based on multiple involvement of groups of minor joints under DC 5003.  The evidence does not support more than one 10 percent rating.  As discussed above, the painful motion at the base of each thumb, in the CMC joints, is already compensated as painful motion of the wrist.  Thus, the painful motion of the remaining joint constitutes one minor joint per thumb, not a group of minor joints per thumb.  Thus, only one 10 percent rating is warranted for painful motion of the thumbs, which together comprise a group of minor joints.  

In the alternative, the evidence does not show painful or limited motion of both the MCP and PIP joints of each thumb in addition to the painful and limited motion of the wrists.  Thus, apart from the wrist joint pain, which is already separately compensated, the evidence does not show painful or limited motion of two or more minor joints of each thumb.  Thus, to assign separate compensable ratings for painful motion of each thumb would contravene the provisions of DC 5003 and the rule against pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a.  

The Board also notes, and again in the alternative, that the evidence does not show painful or limited motion of the interphalangeal joints of the thumbs.  Thus, even if there were painful or limited motion involving the MCP or CMC joints at the base of the thumbs distinct from the limited motion of the wrists, only one minor joint per thumb would be affected by painful or limited motion.  However, regardless of whether that is the case, the evidence does not support the assignment of separate 10 percent ratings for each thumb based on multiple arthritic involvement of two or more minor joint groups, for the reasons already discussed. 

Separate ratings or higher ratings for arthritis of each thumb may not be assigned under DC 5228, since the limitation of motion is not compensable under that diagnostic code.  38 C.F.R. § 4.71a.  The VA examination reports show that there has been no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Indeed, no actual limitation of motion has been recorded.  Accordingly, compensable ratings may not be assigned under DC 5228.  Because a compensable rating is not available for either thumb under DC 5228, separate ratings for arthritis of each thumb with painful motion may not be assigned, as DC 5003 only allows for a single 10 percent rating for arthritis affecting a group of minor joints when not compensable under the appropriate diagnostic code for the specific joint or joints involved.  See 38 C.F.R. § 4.71a. 

With regard to the DeLuca criteria, the Veteran did not have additional limitation of motion of the thumbs on repeat testing at the VA examinations, and has not reported additional limitation of range of motion during flare-ups, even if he has experienced increased pain.  The Board finds that the 10 percent rating assigned based on painful motion thus compensates for pain and weakness on use, including during flare-ups, and indeed these symptoms are the very foundation of the 10 percent rating assigned, since the VA examiners found that there was no limitation of motion in terms of the thumb's ability to oppose the fingers, including on repeat testing, except for the subjective report of pain.  The highly intermittent and short-lived nature of the Veteran's reported flare-ups, which he described as lasting for about a half hour, also weighs against higher or staged ratings based on flare-ups.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  The Veteran's reported flare-ups do not otherwise occur with a frequency or severity which would indicate that his overall level of disability warrants a higher rating.

Because the Veteran does not have ankylosis of either thumb, separate or higher ratings are not warranted under DC 5224, which pertains to ankylosis of the thumbs.  Id.


ii. Toes

There are no diagnostic codes specific to limitation of motion of the toes.  However, DC 5003 applies to arthritis of the joints, and thus applies to the Veteran's DJD of the MTP joints of the great toes.  See 38 C.F.R. § 4.71a.  Because the above evidence shows that the Veteran's foot pain has been attributed both to his service-connected flat feet and his arthritis of the first MTP joints, the Board resolves reasonable doubt in finding that he also has had painful motion of the first MTP joints for the entire period on appeal, a finding which is confirmed by the April 2014 and December 2014 VA examination reports.  As noted above, painful motion equates to limited motion for the purpose of assigning separate ratings for arthritis affecting a major joint or group of minor joints under DC 5003.  See Lichtenfels, 1 Vet. App. at 488.  Thus, a 10 percent rating is warranted under DC 5003.  

By the express provisions of DC 5003, separate 10 percent ratings may not be assigned for each great toe, since DC 5003 only allows for a single 10 percent rating for each group of minor joints affected.  Although, as noted in the Court's May 2016 memorandum decision, the toes include both an interphalangeal joint and an MTP joint, the evidence only shows arthritic involvement of the MTP joints, not the interphalangeal joints.  Thus, only one minor joint group is affected, and therefore only one 10-percent rating may be assigned.  See 38 C.F.R. § 4.71a, DC 5003. 

The Board also notes that to the extent there is arthritic involvement of the great toes without painful or limited motion, only one 10 percent rating may be assigned under DC 5003, as discussed above with regard to the thumbs.  The VBA Manual also instructs that if arthritis affects a group of minor joints of both feet and is documented by X-ray evidence, but does not result in loss of motion, then a 10 percent rating is to be assigned under DC 5003.  M21-1, III.iv.4.A.3.v.  In other words, not more than one 10 percent rating may be assigned for arthritis of the minor joint groups of the feet, no matter how many joint groups are affected, in the absence of painful or limited motion.  The single 10 percent rating for DJD of the MTP joints of the great toes with painful or limited motion involving one minor joint group (namely the two MTP joints) is thus appropriate. 

The April 2014 and December 2014 VA examination reports also characterized the Veteran's DJD of the bilateral first MTP's as a foot injury, in a section of the questionnaire that no doubt is meant to correspond with DC 5284, which applies to "foot injuries, other."  However, whether DC 5284 applies is a legal finding to be made by the Board.  The Board finds that DC 5284 does not apply, as arthritis of the toes is already specifically addressed by DC 5003 in conjunction with § 4.45(f).  Cf. Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016); Copeland v. McDonald, 27 Vet.App. 333, 337-38 (2015).  If DC 5284 also applied, it would render a nullity the carefully crafted provisions of DC 5003 and 4.45(f) with regard to multiple arthritic involvement of the joints of the feet.  The only other pathology of the feet identified by the medical evidence is flat feet or pes planus, for a which the maximum rating of 50 percent has already been assigned under 38 C.F.R. § 4.71a, DC 5276.  The evaluation of the Veteran's flatfoot is not on appeal.  Accordingly, as no other foot pathology or injury has been identified, neither DC 5284 nor any other diagnostic code pertaining to the feet applies.  See 38 C.F.R. § 4.71a, DC's 5277-5283.  

The Board also observes that the combination of the 50 percent rating for bilateral flatfoot and the 10 percent rating for DJD of the great toes yields a 60 percent rating under the combined ratings table set forth in 38 C.F.R. § 4.25 (2014).  The VA examiners indicated that the DJD of the great toes as a foot injury was mild or moderate in nature.  Thus, a rating no higher than 10 percent would be warranted for each foot under DC 5284 for a moderate foot injury.  A 50 percent rating for bilateral flatfoot combined with separate 10 percent ratings for each foot under DC 5284 would not yield a rating greater than 60 percent.  See 38 C.F.R. § 4.25.  Thus, the outcome would be the same.  Moreover, as most of the Veteran's foot pain and pathology has been attributed to flatfoot, to combine the 50 percent rating under DC 5276 with still higher ratings under DC 5284 would likely violate the rule against pyramiding by compensating twice for the same manifestations under different diagnoses.  See 38 C.F.R. § 4.14.  It clearly would not be more beneficial to rate the Veteran's foot disabilities under DC 5284 instead of 5276 and 5003, as separate maximum 30 percent ratings under DC 5284 (in the absence of actual loss of use of the foot, which the evidence clearly shows is not the case) would yield a 50 percent rating under the combined ratings table.  See 38 C.F.R. § 4.25.  In short, DC 5284 is not applicable to the Veteran's DJD of the bilateral great toes, for the reasons discussed in the preceding paragraph, nor would its application be more advantageous in this case.  The Board emphasizes that even if a higher overall evaluation were available under DC 5284, it simply does not apply to the Veteran's pathology.   

A 20 percent rating is not warranted under DC 5003 for X-ray findings of arthritis of multiple joints with occasional incapacitating exacerbations, since separate compensable ratings have already been assigned for the entire period under review for arthritis with limitation of motion, and a 20 percent rating under DC 5003 is not more favorable than this combined evaluation.  38 C.F.R. § 4.7a.

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that his arthritis of the wrists, thumbs, and great toes has not met or approximated the criteria for ratings higher than those already assigned at any point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's arthritis during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Referral of the Veteran's arthritis for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's arthritis of the wrists, thumbs, and great toes is manifested by pain and limited motion, with reported weakness and fatigability and pain increasing during flare-ups.  These manifestations are contemplated by DC's 5003 (arthritis), 5215 (limitation of motion of the wrist), and 5228 (limitation of motion of the thumb), and by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  The fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms or examples of functional impairment are specifically described in DC's 5215 and 5228 which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that a wide range of symptomatology and functional impairment is assumed, and that the evaluation is based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Moreover, already noted, sections 4.40 and 4.45 also show that symptoms such as pain, fatigability, incoordination, and weakness are contemplated by the rating criteria, including in terms of how they affect daily functioning.  See DeLuca, 8 Vet. App. at 206-07.  

Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2016) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, the Veteran's reported symptoms and functional impairment are not otherwise so severe or unusual as to bring them outside the range of the schedular criteria.  For example, difficulty working with hand tools does not on its face appear unusual when arthritis affects the hands and wrists.  Accordingly, the first step of the inquiry is not satisfied.  In light of this finding, whether "related factors" are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer this case for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).


ORDER

New and material evidence has been received to reopen the claim for service connection for sleep apnea. 

Service connection for sleep apnea is granted. 

An initial rating higher than 0 percent prior to April 18, 2014, and higher than 10 percent as of April 18, 2014, for degenerative joint disease of the right and left thumbs, is denied. 

An initial rating higher than 10 percent for degenerative joint disease of the great toes is denied. 



REMAND

In light of the grant of service connection for sleep apnea, a VA examination and opinion should be obtained to assess the likelihood that the Veteran has a cognitive disorder secondary to sleep apnea.  See 38 C.F.R. § 3.310 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any recent outstanding private treatment records related to his sleep apnea and mental functioning.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

2.  Add to the claims file any outstanding VA treatment records for the Veteran from the Nebraska-Western Iowa Health Care System dated since January 2015. 

3.  Then, schedule the Veteran for a VA examination to assess the likelihood that the Veteran has a cognitive disorder, including memory loss, secondary to sleep apnea. 

After examining the Veteran and reviewing his medical history, the examiner should render an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) that the Veteran has a cognitive disorder caused or aggravated by sleep apnea.  If causation is not found, the examiner must render an opinion addressing the issue of aggravation. 

A complete explanation must be provided in support of the conclusion reached. 

4.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


